DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-11 allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 9, including every structural element recited in the claim.  Specifically, prior art of record does not teach or disclose the following:  “An industrial vehicle comprising: a work device attached at a front of a body; a counterweight portion for balancing a load on the work de vice, the counterweight portion being disposed at a rear of the body and having a ventilation path provided therein so as to extend in a front-rear direction of the body; an engine attached to the body as a power source and disposed forward from the counterweight portion; a radiator disposed rearward from the engine so as to be positioned immediately before a front end opening of the ventilation path or at a front portion of the ventilation path; a radiator fan for cooling the radiator, the radiator fan being disposed between the engine and the radiator and allowing an. airflow generated by rotation of the radiator fan to the exhausted to the outside of the body through the ventilation path; an exhaust pipe supported by the body, connected to the engine at one end, and protruding from the rear of the body to the outside at the other end; and an exhaust gas purification device and a muffler provided at some positions along the exhaust pipe, wherein: an elevated part is formed between bottoms of the front and rear portions of the ventilation path, whereby the bottom of the rear portion is lower than the bottom of the front portion, the exhaust gas purification device and the muffler are disposed in the rear portion of the ventilation path so as to be positioned side by side in the right-left direction of the body, with the exhaust gas purification device at least partially protruding above the bottom of the front portion of the ventilation path, a windbreak plate for preventing the airflow from blowing onto the exhaust gas purification device is disposed between the radiator and the exhaust gas purification device so as to face the exhaust gas purification device, the windbreak plate being formed from a heat insulating material, and the windbreak plate being erected on the bottom of the front portion such that the windbreak plate has an upper end surface positioned higher than an upper end surface of the exhaust gas purification device.”
None of the references of the prior art teach or suggest the elements of the cooling system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654